Order entered December 19, 1947, as resettled by an order entered December 30, 1947, so far as appealed from, unanimously affirmed, with $10 costs and disbursements to the respondent. Ho opinion. Order entered December 27, 1947, unanimously affirmed, with $10 costs and disbursements to the respondent, provided that notice of the continued examination be given to the new parties. The date for the examination to proceed to be fixed in the order. Ho opinion. Settle order on notice. Present — Peek, P. J., Glennon, Dore, Van Voorhis and Shientag, JJ.